Citation Nr: 1008243	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-11 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a cold weather injury, left lower 
extremity, with peripheral neuropathy.

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a cold weather injury, right lower 
extremity, with peripheral neuropathy.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the Veteran's service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to 
February 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in May 2008 at the Jackson RO.  The 
appellant and the appellant's spouse testified at that time 
and the hearing transcript is of record.  The Board also 
notes that the appellant requested a video-conference hearing 
in connection with the current claims as well.  The video-
conference hearing was subsequently scheduled and held in 
January 2010.  The appellant and the appellant's spouse 
testified at that time and the hearing transcript is of 
record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's residuals of a cold weather injury, left 
lower extremity, with peripheral neuropathy is assigned a 30 
percent rating, the maximum rating available under Diagnostic 
Code 7122, and there are no exceptional circumstances.

2.  The Veteran's residuals of a cold weather injury, right 
lower extremity, with peripheral neuropathy is assigned a 30 
percent rating, the maximum rating available under Diagnostic 
Code 7122, and there are no exceptional circumstances.

3.  The Veteran's residuals of a cold weather injury, left 
lower extremity, with peripheral neuropathy, are productive 
of neurologic impairment of the left knee that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.

4.  The Veteran's residuals of a cold weather injury, right 
lower extremity, with peripheral neuropathy, are productive 
of neurologic impairment of the right knee that results in 
disability analogous to moderate incomplete paralysis of the 
sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a cold weather injury, left lower extremity, 
with peripheral neuropathy, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.10, 4.104, Diagnostic Code 7122 (2009).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a cold weather injury, right lower 
extremity, with peripheral neuropathy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.10, 4.104, Diagnostic Code 7122 (2009).

3.  The criteria for a separate disability rating of 20 
percent for the neurological manifestations of residuals of a 
cold weather injury, left lower extremity, with peripheral 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.71(a), 4.124(a), Diagnostic 
Code 8520 (2009).

4.  The criteria for a separate disability rating of 20 
percent for the neurological manifestations of residuals of a 
cold weather injury, right lower extremity, with peripheral 
neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.71(a), 4.124(a), 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in July 
2007 that fully addressed all notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. W.B., V.C., T.O., W.D.M., W.R., C.M., R.Y., 
and W.T.O., and the Tupelo Neurology Clinic, and was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded VA medical examinations in July 
2007 and July 2009.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran ratings in excess of 30 percent disabling for 
residuals of cold injuries of the lower extremities.  The 
Veteran's residuals of cold injuries of the lower extremities 
are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122.  
Diagnostic Code 7122 provides that cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity are 
rated 10 percent disabling.  Cold injury residuals of 
arthralgia or other pain, numbness, or cold sensitivity plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis), are rated 20 percent disabling.  Cold injury 
residuals of arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), are 
rated 30 percent disabling.  Note (1) to Diagnostic Code 7122 
provides that amputations of fingers or toes are to be rated 
separately, and complications such as squamous cell carcinoma 
at the site of a cold injury scar or peripheral neuropathy 
are to be rated under other diagnostic codes.  Other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., are to be rated separately, unless they are used to 
support a rating under Diagnostic Code 7122.  Note (2) to 
Diagnostic Code 7122 provides that each affected part (e.g., 
hand, foot, ear, nose) is to be rated separately and the 
ratings are to be combined in accordance with 38 C.F.R. §§ 
4.25 and 4.26.  38 C.F.R. § 4.104.

In July 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) cold injury examination.  The Veteran reported 
that his feet froze while the Veteran was in Le Havre, 
France, where the Veteran slept on the ground in the cold.  
The Veteran indicated that he had been bothered by symptoms 
of frostbite ever since his service.  The Veteran worked as a 
Government food inspector and spent significant time in 
freezers checking meat.  He stated that his physician 
instructed him to leave this line of work before it caused 
him get gangrene formation and loss of his feet.  The Veteran 
indicated that he had to stand for a few minutes after 
sitting for a while to reduce the numbness in his feet and 
that he could then walk with slow, small steps.  He reported 
a tingling sensation in his feet once or twice a week.  He 
has had intermittent burning sensation at the dorsum of his 
left foot every day.  The Veteran stated that he could walk 
with no problem after a few minutes and that distance was not 
a problem; however, he noted that he walks slowly.  The 
Veteran reported exercising each day by walking the length of 
his driveway 12 times.  The Veteran did not use any assistive 
devices.  The Veteran was noted to have no other significant 
medical problems other than cold injury to his feet.

Upon physical examination the Veteran was noted to have a 
normal gait but after sitting for a long time he would have 
to pause for a minute or two and start walking slowly with 
short steps.  The skin of the left foot was normal in color, 
thickness, moisture, and texture.  The left foot was cooler 
than normal and had decreased hair growth.  There was no 
fungus, callus formation, scars, infection, or ulceration on 
the left foot.  There were varicose veins affecting the left 
calf mildly to moderately without ulcer or tenderness.  The 
skin of the right foot was normal in color, thickness, 
moisture, and texture.  The right foot was cooler than normal 
and had decreased hair growth.  There was no fungus, callus 
formation, infection or ulceration, or scars on the right 
foot.  Sensory examination revealed that knee jerk was normal 
bilaterally and ankle jerk was absent bilaterally.  Plantar 
flexion was normal on the left and right.  The right foot 
manifested vibration sensation absent at the first 
metatarsophalangeal (MTP) level, decreased pain sensation, 
absent to questionable position sense of the big toe, and 
absent pressure feeling at dorsum and plantar.  The left foot 
manifested vibration sensation absent at the first MTP level, 
absent light touch sensation, decreased pain sensation, 
questionable position sensation at the big toe, and pressure 
feeling at plantar and dorsum.  Muscle function examination 
of dorsiflexion revealed muscle strength of 4 on the right 
and 3 on the left.  Muscle function examination of plantar 
flexion revealed muscle strengths of 4 on the right and 3 on 
the left.  Peripheral pulses of dorsalis pedis pulse and 
posterior tibial pulse were normal bilaterally.  There was no 
Raynaud's.  The joints of the feet revealed arthritis like 
pain with occasional aching located mainly in the 
medial/plantar aspect of the feet.  There was no pain on 
manipulation of the joints.  There was no edema present or 
any amputation or tissue loss.  There was evidence of flat 
feet.  There was no evidence of hammertoe or clawtoe or other 
toe flexion or extension deformity.  X-rays of the feet 
revealed prominent degenerative changes to the first 
tarsometatarsal joint with large marginal osteophyte and 
small vascular calcification in the soft tissues of the left 
foot.  There were degenerative changes in the first 
tarsometatarsal joint of the great toe with progression of 
subchondral change in the right foot.  

The Veteran was treated from June 2007 to December 2008 by 
Dr. V.C., a private podiatrist.  Treatment records dated June 
2007 to December 2007 reflect a complaint of neuralgia of the 
feet.  The Veteran was noted to have no difficulty walking 
unassisted.  His posterior tibialis pulses were diminished.  
The dorsalis pedis pulses were diminished.  There was no 
edema.  The superficial collateral branch veins on both legs 
were not dilated and there was no telangectasis of the feet.  
Neurological examinations revealed that the lower extremities 
were otherwise normal in muscle strength against resistance 
in all 4 compartments.  There was no clonus of reflexes of 
the ankles and knees.  There was tingling of the limbs and 
burning sensation.  There was no hair loss on the dorsal 
aspect of the toes.

In June 2008 and December 2008 the Veteran was noted to have 
dorsalis pedis and posterior tibial pulse of plus 2 over 4.  
Posterior tibialis pulses were diminished.  Dorsalis pedis 
pulses were diminished.  There was tenderness on palpation of 
the feet.  The right foot was noted to have hallux valgus and 
callus.  The left foot was noted to have hallux valgus and 
callus on the plantar aspect.  The toes were tender to 
palpation and the right and left foot had rigid hammer toe.  
There was decreased response to pain and temperature, 
tactile, vibration, and position stimulation of the legs and 
feet.  In June 2008 the Veteran was diagnosed with foot pain, 
diabetes mellitus, diabetic peripheral neuropathy, 
onychomycosis, hallux valgus of the feet, hammer toe of both 
feet, and difficulty walking.  In December 2008, he was 
diagnosed with foot pain, onychomycosis, hallux valgus of the 
right foot, hammer toe of the right foot, and peripheral 
autonomic neuropathy due to other disorder.

In June 2007 the Veteran underwent private electromyography 
and nerve conduction studies.  He was diagnosed with 
peripheral polyneuropathy.  There were mild conduction 
abnormalities along with evidence of some distal denervation.

In a statement, dated in July 2007, Dr. W.R., a private 
physician noted that the Veteran was evaluated by neurology 
and had a nerve conduction study that showed peripheral 
neuropathy.  The physician indicated that the Veteran has 
more trouble with his ambulation and his neuropathy has 
gradually slowly progressed.  The physician reported that the 
neuropathy affected both the Veteran's feet and his legs.

In a statement, dated in July 2007, the Veteran physical 
therapist at the Gilmore Memorial Regional Medical Center 
indicated that the Veteran was diagnosed with peripheral 
neuropathy.  The Veteran underwent physical therapy for his 
peripheral neuropathy from June 2007 to December 2007.

In a statement, dated in June 2008, Dr. W.D.M. reported that 
the Veteran suffered from peripheral neuropathy involving 
both lower extremities and that the condition was related to 
the frostbite that the Veteran suffered in service.  The 
Veteran was noted to have a loss of sensation and 
prorioception that caused gait instability and a high risk of 
falls.

In a statement, dated in July 2008, Dr. W.B. noted that the 
Veteran had peripheral neuropathy with difficulty ambulating.  
The physician indicated that this condition was related to 
the Veteran's frostbite during World War II.

In July 2009 the Veteran was afforded a VA C&P cold injury 
examination.  Upon physical examination the Veteran was noted 
to have absent deep tendon reflexes in the lower extremities.  
The Veteran could not sense vibration in his MTP joints, the 
medial malleolus, or the knee bilaterally.  The Veteran could 
feel vibration in the anterior iliac crests bilaterally.  
Position sense was absent in both feet.  There was not 
sensation to light touch from either right or left knee down 
to the toes.  There was no sensation to monofilament testing 
anywhere on either foot or either leg all the way up to the 
top of the thigh.  Nerve Conduction Velocity (NCV) studies 
showed abnormalities in the right and left sural nerves, 
right and left peroneal nerves, and right and left tibial 
nerves (which causes atrophy of the small muscles of the 
foot).  Motor examination revealed 3 to 4+ out of 5+ (except 
2 to 3+ out of 5+ for the hip flexors) muscle strengths 
bilaterally.  Atrophy of the quadriceps of both legs was 
noted and was associated with disuse.  The motor impairment 
was noted to be less than expected because the testing was 
only of the large muscles.  The Veteran's atrophy was noted 
to be mostly in the small muscles of the foot that assist in 
balance.  The Veteran was noted to have damage to the 
tibialis anterior muscles bilaterally.  This damage in 
conjunction with the Veteran's lack of sensation causes 
neuropathic arthropathy and resultant altered gait.  The 
Veteran had damage to the extensor digitorum brevis 
bilaterally which was reported to affect balance.  The 
Veteran had damage to the medial gastrocnemius muscles 
bilaterally that assist with stabilizing the ankle joint.  
The muscle atrophy in the small muscles in the Veteran's feet 
represented a direct effect of nerve damage and resulted in 
what the examiner characterized as partial paralysis.  The 
Veteran was diagnosed with severe peripheral neuropathy, 
bilaterally, secondary to cold injury resulting in muscle and 
nerve damage in both feet and legs.

In the testimony before the undersigned Acting Veterans Law 
Judge, dated in January 2010, the Veteran and the Veteran's 
spouse indicated that the Veteran's balance has been 
adversely impacted by his condition and that the Veteran has 
had falls and is at a greater risk for falls due to the 
condition.  The Veteran reported that he could no longer work 
due to his conditions because he could not enter freezers to 
accomplish his job as a meat inspector for the United States 
Department of Agriculture (USDA) without endangering his 
feet.

As noted above, the Veteran's left and right lower 
extremities are currently evaluated as 30 percent disabling 
for residuals of a cold injury based upon the Veteran's 
bilateral foot symptomology.  See Rating Decision, October 
2007.  As a 30 percent rating represents the maximum 
schedular rating under Diagnostic Code 7122 for residuals of 
cold injuries entitlement to a higher evaluation may not be 
awarded.  Therefore, the Veteran's claims of entitlement to 
an evaluation in excess of 30 percent disabling for residuals 
of a cold weather injury, left lower extremity, with 
peripheral neuropathy and entitlement to an evaluation in 
excess of 30 percent disabling for residuals of a cold 
weather injury, right lower extremity, with peripheral 
neuropathy are denied.

However, other disabilities that are complications of the 
Veteran's residuals of a cold injury may be evaluated 
separately so long as they were not used to support a rating 
under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note (1).

When evaluating neurological disabilities separately, a 10 
percent rating is assigned under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis, a 40 percent rating is assigned for 
moderately severe incomplete paralysis of the sciatic nerve, 
and a 60 percent rating is assigned for severe incomplete 
paralysis, with marked muscular atrophy.  An 80 percent 
rating is assigned under Diagnostic Code 8520 for complete 
paralysis of the sciatic nerve, where the foot dangles and 
drops, no active movement is possible for muscles below the 
knee, and flexion of the knee is weakened or lost.  The 
regulations pertaining to nerve paralysis, or neuropathy, 
have not been amended during the pendency of this appeal.

The medical evidence of record reveals that the Veteran has 
been diagnosed with peripheral neuropathy of the right leg 
and left leg and that the Veteran's has been found to have no 
reflexes in either knee.  The Veteran remains able to 
ambulate without difficulty; however, he has indicated that 
he uses an assistive device due to problems with his balance.  
These symptoms most nearly approximate a moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity 
and moderate incomplete paralysis of the sciatic nerve of the 
right lower extremity.  Therefore, the Board finds that 
separate evaluations of 20 percent disabling for moderate 
incomplete paralysis of the sciatic nerve of the left lower 
extremity and 20 percent disabling for moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity 
are warranted as these disabilities are present and have not 
been used to justify an increase under Diagnostic Code 7122.  
See also Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis, and indeed, neither the Veteran nor his representative 
have identified any exceptional or unusual disability 
factors.  See 38 C.F.R. § 3.321.  The Board observes that 
there is no showing the disability results in marked 
interference with employment.  His disabilities have not 
required any, let alone, frequent periods of hospitalization, 
or otherwise rendered impractical the application of the 
regular schedular standards.  Absent evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a cold weather injury, left lower 
extremity, with peripheral neuropathy, is denied.

Entitlement to an evaluation in excess of 30 percent 
disabling for residuals of a cold weather injury, right lower 
extremity, with peripheral neuropathy, is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 20 percent rating for moderate 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, is granted.


REMAND

The Veteran seeks entitlement to a TDIU due to his service-
connected disabilities.  The Veteran contends that he was 
forced to retire from his job at the USDA due to his 
residuals of a cold injury to his lower extremities.

The Veteran's service-connected disabilities include the 
following: for residuals of a cold weather injury, left lower 
extremity, with peripheral neuropathy, currently evaluated as 
30 percent disabling; residuals of a cold weather injury, 
right lower extremity, with peripheral neuropathy, currently 
evaluated as 30 percent disabling; moderate incomplete 
paralysis of the sciatic nerve of the left lower extremity, 
currently evaluated as 20 percent disabling; and moderate 
incomplete paralysis of the sciatic nerve of the right lower 
extremity, currently evaluated as 20 percent disabling.  As 
such, after consideration of 38 C.F.R. § 4.25 and 4.26, the 
Veteran's disabilities satisfy the schedular criteria for 
entitlement to a TDIU.  See 38 C.F.R. § 4.16(a). Because the 
Veteran is unemployed and his service-connected disabilities 
satisfy the percentage requirements set forth in 38 C.F.R. § 
4.16(a), VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation because soliciting such an 
opinion is necessary to decide this claim.  After examination 
in July 2009 the Veteran was noted to have been forced to 
retire from his job as a meat inspector due to the residuals 
of his bilateral cold injury.  However, the examiner did not 
render an opinion regarding whether the Veteran's service 
connected conditions rendered the Veteran unemployable.  
Thus, the Board has no discretion and must remand this matter 
to afford the Veteran a VA examination, the report of which 
must address the above inquiry.  See 38 U.S.C.A. § 5103A; see 
also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
examination, to be conducted, if 
possible, at the Memphis, Tennessee, VA 
Medical Center or an alternative facility 
closest to the Veteran's residence.  The 
claims folder should be made available 
and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the impact 
of any non service-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

2.  After completion of the foregoing 
readjudicate the claim.  If the benefit 
sought remains denied, the Veteran and 
his representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


